Name: 2008/279/EC: Commission Decision of 28 March 2008 repealing Decision 2006/69/EC authorising the placing on the market of foods and food ingredients produced from genetically modified Roundup Ready maize line GA21 as novel foods or novel food ingredients under Regulation (EC) NoÃ 258/97 of the European Parliament and of the Council (notified under document number C(2008) 1116)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  health;  marketing;  Europe;  foodstuff;  technology and technical regulations
 Date Published: 2008-03-29

 29.3.2008 EN Official Journal of the European Union L 87/17 COMMISSION DECISION of 28 March 2008 repealing Decision 2006/69/EC authorising the placing on the market of foods and food ingredients produced from genetically modified Roundup Ready maize line GA21 as novel foods or novel food ingredients under Regulation (EC) No 258/97 of the European Parliament and of the Council (notified under document number C(2008) 1116) (Only the French and Dutch texts are authentic) (2008/279/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1829/2003 of the European Parliament and of the Council of 22 September 2003 on genetically modified food and feed (1), Whereas: (1) Foods and food ingredients produced from genetically modified maize line GA21 (MON-ÃÃÃ21-9) have been authorised for placing on the market as novel food or novel food ingredients by Commission Decision 2006/69/EC of 13 January 2006 authorising the placing on the market of food and food ingredients produced from genetically modified Roundup Ready maize line GA21 as novel foods and novel food ingredients under Regulation (EC) No 258/97 of the European Parliament and of the Council (2). (2) That Decision was addressed to Monsanto Europe S.A., Belgium, representing Monsanto Company, USA, and was valid for 10 years. (3) By letter of 1 March 2007 to the Commission, Monsanto Europe S.A., taking into consideration that Syngenta Seeds S.A.S. has submitted an application for the placing on the market of GA21 maize products, indicated that it had discontinued GA21 seed production several years ago and seed sales in 2005, and thus it had no interest to maintain this authorisation as of the entry into force of the authorisation granted to Syngenta. (4) On 2 October 2007, the European Food Safety Authority gave a favourable opinion for an application submitted by Syngenta, under Regulation (EC) No 1829/2003 and including products covered by Decision 2006/69/EC. (5) As a consequence, it is appropriate to provide that the repeal of Decision 2006/69/EC should apply from the day of application of the authorisation granted to Syngenta for GA21 products. (6) The entries in the Community register of genetically modified food and feed, as provided for in Article 28 of Regulation (EC) No 1829/2003, regarding MON-ÃÃÃ21-9 maize should be modified in order to take account of this Decision. (7) Monsanto Europe S.A. has been consulted on the measures provided for in this Decision. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2006/69/EC is repealed. Article 2 The entries in the Community register of genetically modified food and feed, as provided for in Article 28 of Regulation (EC) No 1829/2003, regarding MON-ÃÃÃ21-9 maize shall be modified in order to take account of this Decision. Article 3 This Decision shall apply from the date a Community Decision authorising the placing on the market of products containing, consisting of, or produced from genetically modified maize GA21 (MON-ÃÃÃ21-9) pursuant to Regulation (EC) No 1829/2003 and addressed to Syngenta Seeds S.A.S. is published in the Official Journal of the European Union. Article 4 This Decision is addressed to Monsanto Europe S.A., Scheldelaan 460, Haven 627, B-2040 Antwerpen, Belgium. Done in Brussels, 28 March 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 268, 18.10.2003, p. 1. Regulation as amended by Commission Regulation (EC) No 1981/2006 (OJ L 368, 23.12.2006, p. 99). (2) OJ L 34, 7.2.2006, p. 29.